Title: To George Washington from Alexander White, 11 January 1797
From: White, Alexander
To: Washington, George


                        
                            Sir 
                            Washington 11th January 1797
                        
                        Previous to Mr Scotts setting out for Annapolis, it was mentioned by him and
                            not controverted by Doctor Thornton, that a full Board would not be necessary till–about the
                            tenth of this month, and that I might with propriety remain in Virginia till that period,
                            unless something should occur to render my presence sooner necessary, in which case they would
                            give me notice. By a letter put in the Post-office of Washington on Friday, or of Alexandria
                            on Monday I might have received that notice in the ensuing Wednesday, and I held myself in
                            constant readiness to set out as soon after the receipt of notice as the exigency of the
                            case might require—The resolution authorising the Loan from the State of Maryland passed on
                            the 17th of December. Yet my Colleagues gave me no information of that event; indeed I had
                            no knowledge of it until the Arrival of the Express mentioned in their letter to you of the
                            2d instant; had they written to me from Washington at any time previous to the 24th Ulo or
                            sent a letter to Alexandria on or before the 26th I should certainly have been in Washington
                            on the first of January, the earliest period according to their letter to you of 26th Ulo
                            at which the Stock could be transferred—Or had they sent a letter to Alexandria the day on
                            which they wrote you they would send an Express it would have reached me five hours sooner than the Express arrived—It is not my business to criminate; but the letter of my Colleagues to you of the 2d instant carries with it such an implication of neglect of duty on my part, and states such evils resulting from that neglect, that I conceive justice to myself requires that I should make known the Oath of the case. I am with Sentiments of the highest Respect, and most sincere Regard Sir Your most Obt ServtAlexr White
                            
                        
                    